NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


CARLTON GARY, DOC #234831,                    )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-3721
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed June 5, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Carlton Gary, pro se.


PER CURIAM.

             Affirmed.



LaROSE, C.J., and LUCAS and SALARIO, JJ., Concur.